248 F.3d 1056 (11th Cir. 2001)
UNITED STATES of America, Plaintiff-Appellee, Cross-Appellant,v.Thomas FARESE, a.k.a. Tom Mix, a.k.a. Tommy, etc., Defendant-Appellant, Cross- Appellee.United States of America, Plaintiff-Appellant-Cross-Appellee,v.Frank DeRosa, a.k.a. Old Man, Defendant-Appellee-Cross-Appellant.
Nos. 98-4909, 98-5004.
United States Court of Appeals, Eleventh Circuit.
April 16, 2001.April 26, 2001.

Appeals from the United States District Court for the Southern District of  Florida.  (No. 96-06008-CR-EBD), Edward B. Davis, Judge.
Before ANDERSON, Chief Judge, CARNES, Circuit Judge, and NANGLE*, District  Judge.
CARNES, Circuit Judge:


1
Appellants Thomas Farese and Frank DeRosa pleaded guilty to one count of  conspiring to participate in the affairs of an enterprise through a pattern of  racketeering.1 The district court sentenced them pursuant to U.S.S.G.  2S1.1,  the provision applicable to the offense of money laundering. They contend the  district court erred by sentencing them under that guideline provision because  they did not commit the crime of money laundering, and Farese also contends the  court should not have enhanced his sentence based on his role as an organizer or  leader of the racketeering conspiracy. The government cross-appeals, arguing  that the district court erred in calculating the amount of laundered funds that  affected interstate commerce. For the reasons set forth below, we vacate the  appellants' sentences and remand this case to the district court for  resentencing consistent with this opinion.

I. BACKGROUND

2
In April of 1995 the United States Drug Enforcement Agency initiated an  investigation based upon information that Frank DeRosa was interested in  laundering money for a fee. Two confidential DEA informants posing as cocaine  distributors approached DeRosa and told him that they had large sums of United  States currency in small denominations which had been collected from the sale of  crack cocaine. The informants explained to DeRosa that they needed to convert  the currency into large-denomination bills in order to more easily conceal it  for transport out of the country. For a commission, DeRosa agreed to provide  them with large-denomination bills.


3
DeRosa exchanged currency with the informants on twelve occasions between April  of 1995 and November of 1995. On each occasion DeRosa delivered envelopes  containing large-denomination bills to the informants in exchange for an  equivalent amount of cash in small-denomination bills plus a commission. The  total value of the cash that DeRosa received from the informants for exchange  was $1,062,000, and the total value of the commission received by the appellants  and others for their services was $95,080.


4
On January 16, 1996, a federal grand jury returned a 25-count indictment, Count  I of which charged Farese, DeRosa, and others with conspiring to participate in  the affairs of an enterprise through a pattern of racketeering, in violation of  18 U.S.C.  1962. The objects of the racketeering activity were alleged to be  multiple acts of money laundering, in violation of 18 U.S.C.  1956(a)(3)(B) and  (h); obstruction of justice, in violation of 18 U.S.C.  1503 and 1512; and  mail fraud, in violation of 18 U.S.C.  1341. Farese and DeRosa pleaded guilty  to that count of the indictment, except insofar as it charged them with the  object offense of obstruction of justice.2


5
In a motion Farese had filed before pleading guilty, he argued that he did not  commit the crime of money laundering, both because he had not attempted to  "conceal or disguise the nature, location, source, ownership, or control of  property believed to be the proceeds of specified unlawful activity," as  required by 18 U.S.C.  1956(a)(3)(B); and also because he had not been involved  in a financial transaction that affected interstate commerce, as required by  section 1956(c)(4). A magistrate judge recommended that motion be denied. The  record, however, does not indicate that the district court ever ruled on the  motion.


6
Eleven days after the magistrate judge filed the recommendation relating to  Farese's motion, the appellants pleaded guilty to Count I of the indictment  insofar as it charged them with the object offenses of money laundering and mail  fraud. In Farese's plea agreement, however, he reserved the right to contest at  sentencing the issues raised in his earlier motion regarding the object offense  of money laundering; and he did contest those issues at sentencing. The district  court expressly allowed him to proceed in that fashion, and the government does  not deny that Farese preserved the money laundering issues for appeal.3 Those  issues do not affect the adjudication of guilt, but only the sentence imposed.


7
The district court conducted a three-day sentence hearing during which the money  laundering issues were given a good airing. Near the end of the hearing the  district court stated that the government's burden of persuasion for showing  that money laundering was the object of the racketeering conspiracy was by a  preponderance of the evidence. The court concluded that the government had  satisfied that burden, and it sentenced Farese and DeRosa under the money  laundering guideline, U.S.S.G.  2S1.1. The court then enhanced Farese's offense  level by four pursuant to U.S.S.G.  3B1.1(a), based on his role as an organizer  or leader of the money laundering and mail fraud offenses. The court declined to  enhance either Farese or DeRosa's offense level pursuant to U.S.S.G.   2S1.1(b)(2), though, because the court concluded the government had not shown  that the amount of funds which affected interstate commerce exceeded $100,000.


8
The district court calculated Farese's total offense level to be 24, and  sentenced him to 72 months of imprisonment followed by a 3-year term of  supervised release. The court calculated DeRosa's total offense level to be 20,  and sentenced him to 33 months of imprisonment followed by a 2-year term of  supervised release. Farese and DeRosa timely appealed their sentences, and the  government cross-appealed.

II. DISCUSSION

9
While conceding their guilt of the racketeering conspiracy to which they pleaded  guilty, the appellants contend they did not commit the crime of money laundering  and, therefore, that the district court erred in imposing sentences based on  money laundering being the object of the conspiracy. The determination of the  object offense is essential. If the object offense was money laundering, as the  district court found, then a higher base offense level applies than if mail  fraud were the only object offense. Section 2E1.1 of the sentencing guidelines  sets the base offense level for a violation of the racketeering statute, 18  U.S.C.  1962, at the greater of 19 or the offense level applicable to the  underlying racketeering activity. See U.S.S.G.  2E1.1(a). The base offense  level applicable to money laundering is 20, id.  2S1.1(a)(2), while the base  offense level for mail fraud is 6, id.  2F1.1(a).


10
The appellants contend that the district court erred as a matter of law in  imposing sentences based on money laundering being the object of the  racketeering conspiracy, for two reasons. First, they argue that the type of  transaction they engaged in-swapping large-denomination bills for  small-denomination bills-cannot constitute money laundering because that kind of  transaction does not "create the appearance of legitimate wealth." Their  position is that exchanging cash for cash does not conceal or disguise illicit  proceeds as required by section 1956(a)(3)(B) of the money laundering statute.  We disagree.


11
Section 1956(a)(3)(B) criminalizes financial transactions conducted with the  intent "to conceal or disguise the nature, location, source, ownership, or  control of property believed to be the proceeds of [an] unlawful activity...."  18 U.S.C.  1956(a)(3)(B). Exchanging large-denomination bills for  small-denomination bills facilitates concealment of the "location" of funds  because one large-denomination bill is easier to hide than several  small-denomination bills of the same total value. See United States v. Barber,  80 F.3d 964, 970 (4th Cir.1996) (recounting expert's testimony that withdrawing  large-denomination bills from a bank can facilitate concealment because "one  large bill is easier to conceal than several small ones"); United States v.  Coiro, 922 F.2d 1008, 1011, 1016 (2d Cir.1991). Indeed, the informants explained  to DeRosa that the purpose of the exchanges was to facilitate concealment. They  told him they needed to convert their drug money into larger bills in order to  better conceal it for transport out of the country. Reducing the volume of paper  currency is one way to help "conceal or disguise" property within the meaning of  the statute. See 18 U.S.C.  1956(a)(3)(B).


12
The second reason the appellants contend the district court erred in imposing  sentences based on money laundering being the object of the racketeering  conspiracy involves the standard of proof applied by the court. The district  court applied a preponderance of the evidence standard in determining that the  object of the racketeering conspiracy was money laundering. The appellants argue  that, under this Court's decision in United States v. Ross, 131 F.3d 970 (11th  Cir.1997), the standard the district court should have applied is proof beyond a  reasonable doubt. Their position is that because of the district court's failure  to apply that standard of proof, we should vacate their sentences and remand  this case to allow the district court to apply the beyond a reasonable doubt  standard. We agree.


13
It will not always be clear what the underlying racketeering activity is under  U.S.S.G.  2E1.1(a) for the purpose of calculating the defendant's offense  level, because the jury's verdict or the guilty plea may not specify which of  the offenses listed in the indictment was the object of the conspiracy. In these  circumstances section 1B1.2(d) instructs courts how to select the appropriate  offense level. That section provides: "A conviction on a count charging a  conspiracy to commit more than one offense shall be treated as if the defendant  had been convicted on a separate count of conspiracy for each offense that the  defendant conspired to commit." U.S.S.G.  1B1.2(d). However, the commentary to  section 1B1.2(d) goes on to caution that:


14
Particular care must be taken in applying subsection (d) because there are    cases in which the verdict or plea does not establish which offense(s) was the    object of the conspiracy. In such cases, subsection (d) should only be applied    with respect to an object offense alleged in the conspiracy count if the    court, were it sitting as a trier of fact, would convict the defendant of    conspiring to commit that object offense.


15
Id.  1B1.2 commentary at para. 4. We have interpreted the words "were it  sitting as a trier of fact" in this commentary to mean that the district court  must find beyond a reasonable doubt that the defendant conspired to commit a  particular object offense before the court can sentence the defendant on the  basis of that offense. See Ross, 131 F.3d at 990 (citing United States v.  McKinley, 995 F.2d 1020, 1026 (11th Cir.1993)).


16
The appellants' guilty pleas do not establish whether money laundering or mail  fraud was the object of the racketeering conspiracy because, although they  pleaded guilty to Count I of the indictment insofar as it charged them with  those object offenses, Farese expressly reserved the right to contest at  sentencing the issue of whether he committed the crime of money laundering, and  preserved that issue for appeal. And the district court permitted DeRosa to ride  along on that same reservation. As a result, U.S.S.G.  1B1.2(d), as interpreted  in our Ross decision, means the district court could find that the object of the  racketeering conspiracy was money laundering, and sentence the appellants under  the money laundering guideline, only if it was convinced beyond a reasonable  doubt that they committed that offense. See United States v. DiGiorgio, 193 F.3d  1175, 1177-78 (11th Cir.1999); Ross, 131 F.3d at 994; McKinley, 995 F.2d at  1026; United States v. Coscarelli, 105 F.3d 984, 988-89 (5th Cir.), vacated by,  111 F.3d 376, and rev'd on other grounds by, 149 F.3d 342 (1998) (dictum)  (section 1B1.2(d) applies where defendant's guilty plea does not establish which  offense is object of conspiracy). The district court applied a preponderance of  the evidence standard, and that was error.


17
The district court's failure to apply the proper standard of proof at sentencing  compels us to vacate the appellants' sentences and remand this case to the  district court for resentencing. See United States v. Hernandez, 141 F.3d 1042,  1052 (11th Cir.1998) ("It is emphatically not within the province of an  appellate court to reweigh the evidence and the credibility of the witnesses at  trial."); Castle v. Sangamo Weston, Inc., 837 F.2d 1550, 1559 (11th Cir.1988).  On remand, the district court should determine whether the government has  satisfied its burden of showing, beyond a reasonable doubt, that the object  offense committed by the appellants was money laundering. In making that  determination, the court should enter specific findings on the intent and  interstate commerce issues raised by Farese in his motion relating to the money  laundering offense-issues that both Farese and DeRosa reserved the right to  contest at sentencing.


18
Given our decision to vacate the sentences on the ground relating to money  laundering being the object of the racketeering conspiracy, we decline to  address the appellants' remaining arguments, and the issue raised in the  government's cross-appeal. If, upon remand, the parties wish to press those  matters before the district court, they are free to do so; we imply no view on  them.

III. CONCLUSION

19
The appellants' sentences are VACATED and this case is REMANDED to the district  court for resentencing consistent with this opinion.



NOTES:


*
  Honorable John F. Nangle, U.S. District Judge for the Eastern District of  Missouri, sitting by designation.


1
  One of the defendants who also appealed this case, William Cresta, died during  the pendency of his appeal. A litigant's death renders his criminal appeal moot.  See United States v. Schumann, 861 F.2d 1234, 1236 (11th Cir.1988) ("It is a  well-settled principle of law that all criminal proceedings abate ab initio when  the defendant dies pending direct appeal of his criminal conviction."). For that  reason, we dismissed Cresta's appeal in a separate order.


2
  The appellants' plea agreements and colloquy did not mention the object offense  of obstruction of justice, even though it is charged in Count I. The parties  have proceeded as though the obstruction of justice object offense was not part  of the guilty plea and adjudication of guilt, and so do we.


3
  The government points out that DeRosa's plea agreement, unlike the plea  agreement signed by Farese, did not reserve the right to contest any issues at  sentencing. Normally, a litigant's failure to reserve the right to contest  sentencing issues in his plea agreement precludes him from challenging the  district court's decision to sentence him under a particular guideline  provision. See Fed.R.Crim.P. 11(a)(2); United States v. Finnigin, 113 F.3d 1182,  1183 (10th Cir.1997); United States v. Arzate-Nunez, 18 F.3d 730, 737 (9th  Cir.1994) ("A defendant who enters a conditional guilty plea pursuant to  Fed.R.Crim.P. 11(a)(2) must state in writing any issues he wishes to reserve for  appeal and may lose the right to appeal issues not so expressly reserved.")  (citations omitted). However, the record in this case reveals that, in spite of  his failure to reserve rights in his plea agreement, the district court  permitted DeRosa to reserve the right to contest at sentencing the issues raised  in Farese's motion regarding the money laundering offense at the appellants'  change-of-plea hearing, and permitted DeRosa to preserve those issues for  appeal.